SAUNDERS, J.,
dissenting.
lil respectfully dissent. I agree with the majority on all matters except the issue of damages. The majority notes that awarding damages is within the trial court’s discretion and should not be overturned absent abuse. It is then noted that the trial court’s discretion is not unfettered and the majority concluded that damages should be awarded in the amount of salary and fringe benefits paid to plaintiff while the TRO was in effect. I disagree. Plaintiff dismissed his claims for injunctive relief after investigating and analyzing his legal position. He conducted what certainly appears to have been a good faith investigation into his legal rights and then simply decided not to pursue his claim. It is also noteworthy that defendant chose to place Mr. Mouton on leave during the two months in question. Had they not done so, he would have been at work and would have earned his wages. Under these circumstances, I do not believe that the trial court abused its discretion by failing to award damages in the amount of the salary paid to Mr. Mouton while he was in the process of analyzing his legal position.